Title: James Madison to Martin Van Buren, February 1836
From: Madison, James
To: Van Buren, Martin


                        
                            
                                
                            
                            
                                
                                    
                                
                                
                            
                        
                        J. Madison with his thanks to Mr Van Buren for the Copy of the Presidents Message of the 22d. reciprocates
                            his congratulations on the event, which terminates the difficulties with France. It is a happy denouement of an
                            embarrassing controversy, apparently working itself into a knot, for which the sword alone might be a match.
                        The following ommitted
								[None perhaps, rejoice on this occasion, more sincerely, than the immediate parties, both maintaining that they
                            had carried their point, the one in getting the money, the main point; the other, an explanation, which it professed to
                            value more than money.
                        On both sides also, it must be a welcome relief from discussions, in which the world might say, it was more
                            easy for each, to put its adversary in the wrong, than itself altogether in the right.] the Gordian interposition might have
                            been invoked.
                        
                            
                                
                            
                        
                    